FASTRACK

PER CURIAM.
On the record before this court, unchallenged by the appellee, the appellant has demonstrated a substantial change in circumstances that would ordinarily merit a reduction in his support obligations. For this reason we conclude the trial court erred in denying a modification.
Accordingly, we reverse and remand with directions that the trial court reconsider appellant’s petition and grant some reduction commensurate with the appellant’s reduced ability to pay support. Because of the length of time since the hearing on the petition we authorize the trial court, in its discretion, to conduct a further evidentiary hearing.
ANSTEAD, GLICKSTEIN and GUNTHER, JJ., concur.